Citation Nr: 9911893	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's 
lymphoma (NHL) and multiple myeloma as secondary to exposure 
to Agent Orange (AO).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

4.  Entitlement to an increased rating for a lumbosacral 
laminectomy, fusion at L4-5, currently rated 40 percent 
disabling.

5.  Entitlement to an increased (compensable) rating for 
hiatal hernia.

6.  Entitlement to a total compensation rating based on 
individual unemployability (IU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
March 1961 and from July 1961 to July 1969 that included 
service in Vietnam during the Vietnam era.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from May 1994, July 1996 and November 
1996 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

The Board granted the appellant's request made at the Board 
hearing in January 1999 to hold the claim in abeyance to 
permit the submission of additional evidence.  The Board on 
March 1, 1999 granted an extension of 30 days for the veteran 
to submit additional evidence.  That period has expired 
without additional evidence having been submitted, and no 
request for another extension of the time to submit 
additional evidence has been received.  Therefore, the Board 
will proceed with a decision on the record.




The issues of entitlement to an increased rating for a 
lumbosacral laminectomy, with fusion at L4-5, and an 
increased (compensable) rating for hiatal hernia are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for NHL 
and multiple myeloma as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
cervical spine disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  The Board denied service connection for an eye disorder 
in an appellate decision issued in October 1983. 

4.  Evidence submitted since the October 1983 Board decision 
does bear directly or substantially upon the issue at hand, 
is not duplicative or cumulative and must be considered to 
fairly decide the claim. 

5.  The claim of service connection for a bilateral eye 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

6.  The veteran has completed the equivalent of a high school 
education and last worked in 1982 as a truck driver, and has 
additional occupational training in auto mechanics.







7.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are sufficiently disabling to render 
him unable to obtain and retain all kinds of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for NHL 
and multiple myeloma as secondary to AO exposure is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
cervical spine disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  Evidence received since the October 1983 decision wherein 
the Board denied service connection for an eye disorder is 
new and material, and the claim for service connection is 
reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (1998).

4.  The claim of service connection for a bilateral eye 
disability is not well grounded.  38 C.F.R. § 5107 (West 
1991).

5.  The criteria for entitlement to a total compensation 
rating based on IU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a cervical 
spine disability and for NHL and Multiple 
Myeloma as secondary to AO exposure.

Factual Background

The record shows that the veteran served in Vietnam during 
the Vietnam era.  His service medical records are 
unremarkable for a report of NHL or multiple myeloma.  
The service medical records show in July 1968 that the 
veteran was hospitalized after a landmine explosion and that 
the evaluation included X-ray of the skull for a complaint of 
headaches that was negative for fracture of the lumbar spine.  
The June 1969 separation examination reports a history of low 
back pain after a mine explosion in Vietnam and also mentions 
a skull fracture in Vietnam.  The spine was reported as 
normal on the clinical evaluation.

VA medical records beginning in the late 1970's show medical 
examinations and periods of hospitalization through the mid 
1990's that do not report either NHL or multiple myeloma.  
There are also private medical treatment records during this 
period that are also pertinently unremarkable.  Regarding the 
cervical spine, the VA records though 1987 mention lower back 
complaints regularly but are pertinently unremarkable 
regarding the cervical spine, although a late 1978 clinical 
record entry of an ear, nose and throat evaluation reported 
no neck pain, except on occasion.  In November 1981 his 
complaints included pain in the thoracic spine between the 
shoulder blades.  A report of private hospitalization in 1984 
for the lower back reported a full range of motion of the 
neck on a general medical examination.  

Several VA medical records dated in late 1988 report post-
traumatic neck pain.  A neurology evaluation in late 1988 
reported an impression of C-5 radiculopathy, a three year 
history of crampy pain in the left upper extremity, and a 
recent whiplash injury to the neck in a motor vehicle 
accident that was treated with ultrasound therapy, traction 
and physical therapy.  

Clinical record entries dated in early 1989 mentioned likely 
degenerative joint disease and electromyography confirming 
left C5-C6 radiculopathy.  The report of a VA hospitalization 
in May 1990 mentions a C4-C5 disc herniation reported on 
myelography in 1989.  The report of readmission in July 1990 
shows the diagnosis of cervical spine strain and a November 
1990 rehabilitation medicine report notes a several year 
history of neck pain.  A July 1990 neurosurgery report noted 
a five-year history of bilateral arm pain.  Radiculopathy is 
also mentioned in other VA reports during 1990

Other VA medical records mention in 1991 the veteran's 
history of painful back and painful upper and lower 
extremities related to an injury in 1969.  A May 1991 
outpatient report records the veteran's history of an injury 
when a mine went off under his vehicle and that he complained 
of pain between the shoulder blades at that time.  He 
reported that about four years previously he began to lose 
the use of his arms and developed increasing pain between the 
shoulder blades and paresthesia into his hands.  The 
assessment was chronic pain with cervical and lumbar 
radiculopathy.  The examiner reported there was some evidence 
that the cervical radiculopathy dated to the veteran's 
service time.

The VA medical records show a radiology evaluation of the 
cervical spine in 1994 was reported as showing sclerotic 
degenerative changes versus diskectomy at C4-C5.  A November 
1994 report mentioned a history of combat related injury to 
the neck and back.  

A claim for service connection for a cervical spine 
disability was filed in March 1995.  

On a VA examination in 1996, the veteran reported a history 
of injury to the low back after a land mine blew up his 
vehicle.  The diagnoses included cervical stenosis with left 
C6 and C7 radiculopathy.






The veteran in late 1996 filed his initial claim to establish 
service connection for NHL and multiple myeloma as residuals 
of exposure to AO.  In development of the claim the RO 
obtained contemporaneous VA medical records showing treatment 
for malignant melanoma.  The veteran supplemented the record 
with sworn testimony at a Board hearing in 1999 and 
additional VA records from the mid 1990's were submitted 
showing malignant melanoma.  Also submitted were duplicate VA 
records of evaluation of the cervical spine in 1990 and 1991.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1998) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (1998).  






If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), acute and subacute peripheral neuropathy, 
prostate cancer and soft tissue sarcoma.  38 U.S.C.A. § 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.309(e) (1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  61 Fed. Reg. 
41442-41449 (August 8, 1996) and 59 Fed. Reg. 341-46 (January 
4, 1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for arthritis or malignant 
tumors although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the period 
of service and rebuttable presumption provisions of § 3.307 
are also satisfied.  38 C.F.R. § 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 




(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  The Board will point out 
that a veteran's eligibility for a disability payment from 
the Agent Orange Veteran Payment Program does not 
automatically establish entitlement to VA compensation.  Id. 
at 160-62. 

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims for service connection for NHL and multiple 
myeloma as secondary to exposure to AO and service connection 
for a cervical spine disability are not well grounded and 
must be denied.   




Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions, provided in writing cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, 2 Vet. App. at 
611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

Regarding the claim for disability secondary to AO exposure, 
the Board observes that there has been no competent evidence 
that the veteran has NHL or multiple myeloma.  Brammer.  As 
it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection on the basis of AO exposure is not 
well grounded.  The absence of medical evidence providing a 
diagnosis of NHL or multiple myeloma linked to service-on the 
basis of herbicide exposure is a critical element missing, 
and in this case requires probative medical evidence in 
support of these elements to well ground the claim.  The 
veteran's assertions regarding herbicide-related causation 
are of no evidentiary value to well ground the claim.  
Grottveit, supra. 

Therefore, the Board is of the opinion that no further duty 
to assist in development is necessary.  The RO has 
conscientiously sought to develop the claim.  Further, the 
veteran has assisted in the location of additional evidence.  





The RO has contacted the veteran regarding pertinent medical 
treatment and in so doing has extended to the veteran 
preliminary or threshold assistance that may voluntarily be 
accorded a claimant by VA at the initial stages of a claim.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  

The Board observes that NHL and multiple myeloma have been 
recognized as positively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e) (1998).  The veteran has not 
produced any competent medical evidence supporting his 
contention that he has either disorder.  

Turning to the veteran's cervical spine disability, he 
contends, in essence, that he has such disability that is 
linked to service in the landmine explosion that is 
documented in the service medical records.  

The service medical records and extensive VA and private 
treatment records for many years after service do not mention 
the cervical spine in the context of relating injury linked 
to the explosion in service.  The first references appear 
many years after service and the evaluation in the late 
1980's by VA did not mention the incident in service as a 
precipitating factor.  It is notable that a comprehensive 
medical examination in 1996 did not find a cervical spine 
disability linked to service and the veteran mentioned only a 
lower back injury in service at the time of the mine 
explosion.  However the Board finds the claim is not well 
grounded and there is no burden upon the Board to require 
further examination.  Brewer v. West, 11 Vet. App. 228 
(1998).


The statement of a VA examiner in 1991 relied on by the 
veteran is entitled to no greater probative weight than the 
evidence upon which it was based.  The veteran reported a 
history to VA examiners in 1991 and 1994 that they 
undoubtedly relied on.  It appears that this claim is 
controlled by the decision in Grover v. West, 11 Vet. App. 
109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 406 
(1995) in holding that self reported history unenhanced by 
additional comment does not constitute competent medical 
evidence.

The 1996 decisions of the RO considered the claims and denied 
them as not well grounded.  The Board has considered and 
denied the veteran's claims on the same grounds.  The RO 
accorded the appellant the consideration that his claims 
warranted under the circumstances.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim on the basis of AO exposure.  
The issue considered herein has been framed solely as a 
residual of herbicide exposure and it is not otherwise 
contended.  Regarding a cervical spine disability no 
additional evidence has been produced although such was 
mentioned at the recent Board hearing and the veteran was 
provided ample opportunity to submit it.  McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir.1997); Epps, supra.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
bilateral eye disability.

Factual Background

The veteran's service medical records show normal eyes were 
reported on examinations in 1958 and 1961.  In May 1963 a 
foreign body in the right eye was reported.  

On further evaluation in July 1963 it was reported that a 
corneal scar was present that did not interfere with visual 
acuity and he was given refraction.  A November 1967 medical 
report showed normal eyes.  He sustained a right eye lid 
abrasion in a landmine explosion in July 1968.  The 
separation medical examination in 1969 reported normal eyes 
and 20/20 distant visual acuity.  Astigmatism was reported in 
the summary of defects and diagnoses and the medical history 
refraction for astigmatism was reported in elaborating on a 
history of eye trouble.  

The record of medical treatment after service shows 
pertinently normal eyes on a 1977 VA medical examination.  On 
reexamination of the eyes in 1980, an examiner noted a 
history of eye abrasion in 1968 and reported a diagnosis of 
no definite eye disease or pathology.  At a RO hearing in 
1981, the veteran recalled having steel slivers removed from 
his eye in service and that he was told he probably had 
astigmatism and was given glasses (Transcript 3-4).  

In October 1983, the Board affirmed the RO denial of service 
connection finding that the eye injury in service resolved 
and that astigmatism and refractive error were not 
disabilities for purposes of service connection.

The extensive record of medical treatment since the 1983 
Board decision shows pertinently a report of bad vision and 
seeing multiple images reported on a VA examination in 1987, 
but no diagnosis of the eye was reported.  A neurology 
evaluation in late 1988 reported intact extraocular eye 
movements, full visual fields and reaction to light and 
reported no eye diagnosis.  In early 1989 the veteran 
complained of diplopia and the assessment was subjective 
diplopia without objective tropia.  During a May 1990 VA 
hospitalization, the veteran's diplopia was reported as 
consistent with a medial rectus palsy bilaterally and the 
diagnosis was rule out multiple sclerosis.  A June 1990 
neurology evaluation noted an unclear etiology for diplopia 
but doubted was lacunar or demyelinating disease.  A VA 
psychiatric examiner in 1991 reported that the veteran had 
difficulty with his eyesight that was being evaluated. 

The VA medical records show that a magnetic resonance imaging 
(MRI) scan of the veteran's orbits in 1994 was reported as 
showing that no evidence of metallic foreign bodies in or 
about the orbits could be identified.  VA hospitalizations in 
1994 and 1995 were unremarkable regarding the eyes.  

The veteran through his representative sought to reopen the 
claim of service connection in early 1995 and duplicate 
service medical records were provided showing the treatment 
in 1963.  

A VA optometry clinic record dated in 1996 reported 
refractive error.  A VA examination of the eyes in 1996 
reported a history of eye trauma in 1963 with right eye 
foreign body that required ophthalmic care at the time but 
resulted in no loss of vision and complete resolution of 
symptoms.  The examiner's diagnoses after examination were 
history of metallic foreign body of the right eye with 
traumatic iritis, error to the right, no ocular sequelae; 
epimacular membrane of both eyes of no visual significance at 
this time and retinal hemorrhage of the left eye of unclear 
etiology with no symptoms of hypertension or diabetes.  

At the recent Board hearing, the veteran recalled having 
shrapnel in his eye and it was mentioned that he now had a 
degenerative eye disease with foreign body (Transcript at 
16). 

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.



The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Analysis

The veteran seeks to reopen his claim for service connection 
that was denied by the Board in an October 1983 decision.  
When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1983 Board decision is 
the last final disallowance on any basis.

Review of the Board's findings of fact in the October 1983 
decision show, in essence, that it found a healed eye injury 
and refractive error reported in 1963, an eyelid injury in 
1968 and astigmatism at separation, the pertinent evidence 
after service did not show findings of eye injury residuals 
or acquired eye pathology linked to the injury in service, 
and that astigmatism and refractive error were developmental 
and not disabilities recognized for compensation purposes.  

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding an eye disability to 
warrant reopening the veteran's claim for service connection.  
The specified basis of the Board's October 1983 denial is 
changed by the additional evidence showing evaluation for 
diplopia linked to medial rectus palsy not shown previously.  
The evidence received since the 1983 decision is not 
essentially cumulative of earlier evidence.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
regarding an eye disorder is not cumulative thereby passing 
the first test.  

The Board finds that the evidence added to the record since 
the 1983 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding eye complaints 
since service and provides some evidence of a current eye 
disability.  Previously there was no eye disability 
confirmed.  The Board finds that the additional evidence 
viewed with that previously of record is new and material 
evidence as defined by the regulation.  It bears directly and 
substantially upon the issue at hand, and being neither 
duplicative nor cumulative, it is significant and must be 
considered in order to decide the merits of the claim fairly.  
38 C.F.R. § 3.156(a).  Here, the issue at hand is whether the 
veteran's has an eye disability that may be acquired and 
linked to an injury or disease incurred during active 
service.  The evidence suggests that the veteran has an eye 
disorder first diagnosed after separation from active 
service.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for an eye disorder.  38 C.F.R. § 3.156.  
The veteran has submitted new and material evidence 
addressing the underlying issue at hand; therefore, the claim 
is reopened.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  That has been 
accomplished.  Then VA must determine whether the claim is 
well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. 
App. Feb. 17, 1999). 

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for an eye disorder, 
the first element has been met.  Accordingly, the Board's 
analysis must continue.  Butler v. Brown, 9 Vet. App. at 171.  
The Board will address the second element of whether the 
veteran's claim is well grounded.  

The generally applicable criteria for a well-grounded claim, 
cited previously in this decision, require that a claim be a 
plausible one.  That is, one being meritorious on its own or 
capable of substantiation.  The evidence need only show the 
claim is possible.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).
The veteran's claim does not meet this standard since the 
necessary medical nexus evidence is not of record.  At the 
recent Board hearing the testimony suggested that medical 
evidence favorable to the claim was available.  However, none 
has been submitted.  Nor did the VA examination in 1996 
provide any opinion favorable to the claim.  The references 
to diplopia in other recent VA treatment records did not 
include any opinion of a nexus to eye injury in service.

The veteran's claim would not appear to fall within the 
exception to the medical nexus evidence requirement discussed 
in Savage v. Gober, 10 Vet. App. 488 (1997).  He had an eye 
injury in service but no complaints linked to it during a 
several year period close to service and he is attempting to 
link a specific diagnosis to service.  Thus the provision of 
38 C.F.R. § 3.303(b), (d) would appear inapplicable here as 
interpreted in Savage.  In the instant case, there is 
currently no current radiology evidence of metallic bodies in 
the eye orbits and no diagnostic impression of any current 
eye disorder linked to an injury in service.  





The third element is not met as provided in Savage.  The 
pertinent evidence has been reported previously and need not 
be once again recited in detail for the determination of well 
groundedness.  In summary, the evidence shows an eye injury 
in 1963, an eyelid injury in 1969 with refractive error noted 
in service and thereafter, and no medical nexus evidence 
linking a current eye disability to service.

In light of the Board's finding that the veteran's claim for 
service connection for a bilateral eye disorder is not well 
grounded, the Board notes that the second element of the 
Elkins test has not been met.  Accordingly, the Board's 
analysis ends here without addressing the merits of the 
claim.  Winters v. West, No. 97-2180, slip op. at 4 (U.S. 
Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, slip 
op. 15 (U.S. Vet. App. Feb. 17, 1999).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
well grounded claim.  A claimant is required to submit and 
establish a well grounded claim before VA is required to 
provide assistance to a claimant in developing facts 
underlying the claim.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).


III.  Entitlement to a total compensation 
rating based on IU.

Factual Background

The pertinent evidence to the veteran's current claim for IU 
shows that as a result of a RO rating decision in February 
1992, that granted service connection for post-traumatic 
stress disorder (PTSD) and rated it 50 percent disabling, the 
veteran's combined disability evaluation for service 
connected disabilities was increased to 70 percent from 
January 1989.  A VA psychiatric examiner in late 1991 found 
PTSD and history of alcohol abuse but no current evidence of 
such abuse and that the veteran's employment was markedly 
restricted due to his psychiatric symptoms.  Other service 
connected disorders and their respective rating at the time 
were status post laminectomy at L4-L5 rated 40 percent, 
tinnitus aurium rated 10 percent and bilateral sensorineural 
hearing loss and hiatal hernia each rated noncompensable.

The veteran's application for IU was received in December 
1992 wherein he reported having last worked as truck driver 
in 1981 and having completed a GED in service.  He reported 
no other training or attempts to obtain employment since 
1981.  

On a VA psychiatric examination in late 1993 that reported 
PTSD, the veteran was described as having a restricted range 
of affect and a labile mood and sleep difficulty due to 
hypervigilance.  He experienced dissociative flashbacks with 
feelings of intense distress.

On a 1993 VA examination of the spine the veteran complained 
of low back pain radiating into both lower extremities.  The 
examiner reported that the veteran had severe limitation of 
motion and strength in the lumbosacral spine and that his 
treatment should include avoiding stressful activity.  The 
veteran's prognosis was poor.  

The veteran submitted an updated application for IU in 
December 1993 reporting that he became too disabled to work 
in 1982 and had completed a technical training program in 
auto mechanics in the late 1970's.  He stated on the form 
that he was unable to work because of his PTSD and back 
condition.  A statement from a former employer confirmed that 
the veteran missed a lot of work because of his back.

VA hospitalized the veteran in November 1994 for severe PTSD.  
VA outpatient treatment records in 1994 and 1995 for PTSD 
show the disorder described as severe and mention that the 
veteran was found disabled by the Social Security 
Administration (SSA).  In a January 1995 PTSD treatment 
record he is referred to as unemployable.  He mentioned SSA 
disability on account of service connected disabilities at a 
March 1995 RO hearing.  Other VA records show he underwent a 
lumbar laminectomy in late 1995.  Other VA medical records 
dated in late 1995 and early 1996 report the veteran as 
unemployable from PTSD and chronic pain.

On a VA psychiatric examination in 1996, it was the 
examiner's impression that the veteran had severe PTSD as 
well as major depressive disorder, a history of alcohol abuse 
and chronic pain syndrome.  The examiner opined that the 
veteran's stressors for his major depressive episode were 
totally related to Vietnam and dealing with PTSD, that his 
social dysfunction was severe and his occupational 
dysfunction was seen in difficulty with concentration, 
dealing with the public and difficulty at work.  The 
diagnoses included PTSD, recurrent major depressive disorder, 
history of alcohol abuse and history of diagnosis of chronic 
pain syndrome.  The examiner reported severe stressors with 
severe occupational and social dysfunction secondary to 
mental illness.  The veteran was also examined separately for 
his hiatal hernia and low back disorders.

After review of the evidentiary record, the RO in July 1996 
increased the veteran's disability rating for PTSD to 70 
percent from June 1994 and thereby increased the combined 
evaluation for service connected disabilities to 80 percent 
from that date.  Service connection was also granted for 
right thigh injury residuals that were rated noncompensable. 



The VA outpatient records show ongoing observation for low 
back pain complaints during 1996.  

At the Board hearing the veteran provided testimony regarding 
his employment background and the impact his disabilities had 
on employment (Transcript, inter alia, at 17, 19 and 24).

Criteria

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.


The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 




(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for IU benefits is, in essence, a claim for increased 
rating which, in general, is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed and that 
there is no further duty to assist with respect to the claim.  
The claim for IU, in general, is not inextricably intertwined 
with an increased rating claim, as an individual 
unemployability claim does not necessarily require a specific 
disability rating for consideration.  Vettese v. Brown, 
7 Vet. App. 31 (1994).

The relevant facts show that the veteran completed a GED and 
last worked in the early 1980's when he was a truck driver 
and he has on several occasions reported current receipt of 
SSA disability benefits.   

Regarding the veteran's compensable service-connected 
disabilities, a 70 percent rating for PTSD and a 40 percent 
rating for a low back disability have been in effect for 
several years and are the principal disabilities.  Based on 
the effective dates assigned for several of the disability 
ratings, the veteran's combined rating of at least 70 percent 
has been in effect since 1989 thereby meeting the schedular 
criteria.  

The record reflects that the medical treatment the veteran 
has received in the time pertinent to this appeal has been 
directed principally to PTSD and his low back disability. 
Upon review of the record, the Board finds that there is 
substantial evidence supporting a total rating for 
compensation purposes based on IU.  

The Board has noted that the veteran has several compensable 
service-connected disabilities with PTSD, a low back 
disability and tinnitus compensable and reasonably seen as 
the most prominent at this time.  He has not worked in many 
years and it does not appear that he is a viable candidate 
for gainful employment in view of his multiple system 
disabilities.  

The Board cannot overlook that service connection was 
recently established for PTSD with reports of ongoing 
treatment notable for the opinion that the disorder renders 
the veteran unemployable.  The most recent psychiatric 
examination did not appear to offer evidence against this 
assessment offered by treating clinicians.  Viewed 
objectively, the record, in particular the course of his 
principal service connected psychiatric and orthopedic 
disabilities as reflected in VA and private medical reports, 
does appear to provide a plausible basis for a favorable 
decision on this matter.  In retrospect, the Board does not 
find competent opinion of probative weight against the claim 
as there is none that addresses the crucial question of 
whether but for a nonservice-connected disability, the 
veteran would have been capable of working at any time 
recently.  

There is no persuasive evidence that the veteran would be 
employable but for a nonservice-connected disorder in light 
of the service-connected disabilities that apparently SSA 
also focused on.  Accordingly, a total rating for 
compensation purposes based on IU is supported by thee 
evidentiary record.  Vettese, 7 Vet. App. at 35.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for NHL and multiple 
myeloma as secondary to AO exposure, the appeal is denied.





The veteran not having submitted a well grounded claim of 
entitlement to service connection for a cervical spine 
disability, the appeal is denied.

The veteran having submitted new and material evidence to 
reopen his claim for service connection for a bilateral eye 
disability, the appeal to this extent is allowed.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral eye 
disability, the appeal is denied.

A total compensation rating based on IU is granted, subject 
to the regulations governing the payment of monetary awards.

 
REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At the January 1999 Board hearing, the veteran testified that 
he had received recent treatment for both the hiatal hernia 
and lumbar spine disabilities.  The most recent treatment 
records and examination reports date from late 1996.  In 
addition a current examination was requested.

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which assess the frequency and 
intensity of attacks, pain, muscle spasm, and the level of 
neurological disturbance as primary rating criteria for the 
incremental ratings from 0 to 60 percent.  Regarding 
consideration of 38 C.F.R. §§ 4.40 and 4.45 in ratings under 
Diagnostic Code 5293, the Board has noted the recent opinion 
of the VA General Counsel (VAOPGCPREC 36-97, (O.G.C. PREC. 
36-97). 

It has been held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The Board will point out that an evaluation must be based 
upon the factors that appear within the rating criteria.  
Drosky v. Brown, 10 Vet. App. 251 (1997).  

The fulfillment of the VA duty to assist a veteran includes 
providing a thorough and contemporaneous medical examination.  
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, 
the case is remanded for further development as follows:

1.  The veteran and his representative 
should be advised that they are permitted 
to submit additional evidence or argument 
directed to the issues on appeal.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for increased ratings for hiatal 
hernia and his lumbar spine disability.  



After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should secure copies of any current, 
outstanding VA treatment records.  

3.  The RO should ask the veteran to 
provide additional documents or records 
from SSA in his possession and indicate 
what evidence considered by SSA and not 
previously of record or brought to the 
attention of VA may be relevant to the 
claims for increased ratings.  Then, the 
RO should proceed accordingly if the 
veteran reports that such evidence was a 
part of the record considered by SSA. 

4.  The RO should arrange for a VA 
examination by an orthopedist and a 
neurologist, if available, to determine the 
nature and extent of severity of the 
veteran's disability of the lumbar spine.  
Any further indicated special studies should 
be conducted.  The claims file, the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 and a 
separate copy of this remand must be made 
available to and reviewed by the examiners 
prior and pursuant to conduction and 
completion of the examinations and the 
examination reports must be annotated in this 
regard.  

The examiners should record pertinent medical 
complaints, symptoms, and clinical findings, 
including ranges of motion of the lumbar 
spine in degrees of arc with an explanation 
as to what is the normal range of motion, the 
extent of any instability, and pain on use, 
and comment on the extent of the functional 
limitations caused by the above mentioned 
disability.  Regarding any flare-ups 
described by the veteran, the examiners 
should elicit information regarding the 
frequency, duration, precipitating cause and 
source of relief.  It is requested that the 
examiners provide explicit responses to the 
following questions:

(a)  Does any service-connected disability of 
the lumbar spine cause weakened movement, 
excess fatigability, and incoordination, and 
if so, can the examiners comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiners should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the lumbar spine, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability of the 
spine, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiners should carefully elicit all of 
the veteran's subjective complaints 
concerning the aforementioned disorder.  




The examiners should offer an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including pain.  

The examiners in recording pertinent 
medical complaints, symptoms, and 
clinical findings, should identify those 
that pertain to each of the factors 
provided in the rating criteria under 
Diagnostic Code 5293, and which should be 
provided to the examiners.  Any opinions 
expressed by the examiners as to the 
nature and extent of severity of the 
disability of the lumbar spine must be 
accompanied by a complete rationale.

5.  The RO should arrange for a VA 
gastrointestinal examination to determine the 
severity of the veteran's hiatal hernia.  Any 
further indicated special studies should be 
conducted.  The claims file, the diagnostic 
criteria for rating hiatal hernia, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination report 
in this regard.  The examiner should record 
medical complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence, and, if present, the extent, of each 
of the factors provided in the rating 
criteria under Diagnostic Code 7346, and 
comment on the extent of the functional 
limitations caused by the service connected 
gastrointestinal disability.  






The examiner should identify the symptoms and 
manifestations of hiatal hernia, and offer an 
opinion as to whether any of the symptoms or 
manifestations of the veteran's hiatal hernia 
overlap any other gastrointestinal disability 
that is present.  The examiner should, to the 
extent possible, identify those 
gastrointestinal symptoms that are not 
related to the hiatal hernia.  Any opinions 
expressed must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issues 
of entitlement to increased ratings for 
hiatal hernia; and a lumbar spine disability, 
rated as lumbosacral laminectomy, fusion at 
L4-5, with application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, DeLuca v. Brown and Drosky v. 
Brown.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R.BOSCH
	Member, Board of Veterans' Appeals


 

